I agree that the first provision attached to the incontestable clause is valid and binding on an insured and his beneficiaries, where, as in this case, the disease attended by a physician within the stated time contributed to or caused the death of the insured. Whether such a provision would be against public policy as to a disease which did not contribute to or cause the death of the insured is not at issue in this case. See Fowler v. Life  Casualty InsuranceCo., 59 Ga. App. 530 (1 S.E.2d 595), and cit.